DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-4 in the reply filed on 1/5/2022 is acknowledged.
Claims 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/5/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the suction unit inserted into the nuclear reactor pressure vessel (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. As shown in Figure 1, the suction unit 100 itself is not inserted into the RPV 10. It is unclear if this is the intended interpretation—please see the below 112(b) for claim 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of sucking members sucking the waste (claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. As shown in Figure 2, only 1 of the plurality of inserts is a flexible sucking member 111 sucking the waste. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the radiation meter and the air injector (claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. If the air injector and radiation meter are going to specifically and positively claimed, then they must be shown in the Drawings. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the camera, radiation meter, manipulator, chemical injector, stirrer, ultrasonic generator, and air injector (claim 3) all being flexible members (claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The Drawings (Fig. 2) only show one of the members 111 being flexible. The remainder  of the inserts appear to be rigid.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1–4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the reactor pressure vessel, the suction unit, and the through-pipes. The claim recites that the suction unit is inserted into the RPV through a plurality of through-pipes. This means that through-pipes penetrate the reactor vessel, and then a suction unit is inserted up into the vessel through the through-pipes, resulting in a suction unit interior to the vessel. However, the Specification and Drawings do not support this structure. Instead, the disclosure teaches (see Fig. 1) that the suction unit 100 remains external to the RPV 10, and instead only the through-pipes 11 are actually inserted into the RPV. Therefore, it is unclear if the Drawings are wrong, or if the claims are wrong.  	For the purposes of examination, because claim 1 recites that the suction unit itself is inserted into the RPV, then this is the structure used for prior art. 
Claims 2 and 3 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship among the plurality of inserts, flexible sucking members, camera, radiation meter, manipulator, chemical injector, stirrer, ultrasonic generator, and air injector.(or at least two) of the plurality of inserts are flexible sucking members. However, then claim 3 recites that the plurality of inserts include numerous other apparatuses (listed above). Therefore, it is unclear if the plurality of inserts includes one sucking member and then one of each of the apparatuses listed in claim 3, or if there are multiple sucking members and multiple/one of each of the apparatuses in claim 3, or something else. See also the Drawing objections above. 
Claim 1 recites “a suction unit inserted into the nuclear reactor pressure vessel through a plurality of through-pipes.” It is unclear if this limitation is intended to recite a structural arrangement or a method step previously performed. The phrasing of the claim implies the latter. The phrasing implies that a suction unit is actively inserted into a plurality of through-pipes and up inside the nuclear reactor pressure vessel. There are numerous issues with this limitation. First, it is indefinite to have a method step within an apparatus claim (see MPEP 2173.05(p)(II)). Secondly, if the claim is intended to be a product-by-process claim, then Examiner notes that it is unclear if the intent of the limitation is to limit the size of the suction unit to being small/narrow enough to fit inside the through-pipes (so that it can be inserted through them). However, neither of the above interpretations jives with the Drawings and the Specification, as described in the above 112(b)
Claim 1 recites “a lower collection part connected to the waste treatment part to be positioned under the nuclear reactor pressure vessel with the suction unit therebetween.” It is unclear what is “between” what else. Is the suction unit between the pressure vessel and the waste treatment part? Or something else? 
Claim 1 recites “a lower collection part connected to the waste treatment part to be positioned under the nuclear reactor pressure vessel with the suction unit therebetween.” It is unclear if the phrase “to be positioned under the nuclear reactor pressure vessel” refers back to the waste treatment part or to the lower collection part. 
Claim 4 recites that the plurality of inserts further includes a camera, radiation meter, manipulator, chemical injector, stirrer, ultrasonic generator, and air injector. However, parent claim 2 recited that the plurality of inserts were flexible sucking members. It is unclear how a camera, radiation meter, manipulator, chemical injector, stirrer, ultrasonic generator, and air injector could simultaneously be flexible. Examiner is not aware of any flexible cameras or flexible ultrasonic generators. Thus, the relationship between the flexible sucking members of claim 2 and the list of additional apparatuses in claim 3 is unclear. 
Any claim not specifically addressed in this section that depends from a rejected claim is also rejected under 35 U.S.C. 112(b) for its dependency upon an above–rejected claim and for the same reasons. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be 
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over KR8701 (KR830001870) in view of KR6982 (KR20150118698).
Regarding claim 1, KR870 teaches an apparatus for treating waste of a nuclear reactor pressure vessel, comprising: 5 	a suction unit (20: suction is created due to the pressure drop between the shrinkage 38 and the nozzle 42, bottom of page 3) inserted into the nuclear reactor pressure vessel (2) through a plurality of through-pipes (24, 46) passing through a lower portion of the nuclear reactor pressure vessel to suck waste inside the nuclear reactor pressure vessel;  	a waste treatment part (50) connected to the suction unit to treat the waste (“conduit 50 is very carefully directed to the device for treating the effluent,” bottom of page 3). 
KR870 does not explicitly teach the claimed lower collection part. 
KR698 does. KR698 is in the same art area of radioactive material disposal and teaches (Fig. 2) a lo10wer collection part (80) connected to a waste treatment part (40) to be positioned under a pressure vessel (10). In the apparatus of KR870, this collection bin would be underneath the RPV 2, and therefore the suction unit of KR870 would be in between the RPV and the collection bin. The skilled artisan would have been motivated to utilize the collection bin of KR698 for the obvious benefit of providing on-site passive, gravity-driven storage for radioactive material prior to its subsequent processing and disposal. In particular within nuclear reactor technology, there is always a motivation to utilize passive, gravity-driven mechanisms wherever possible. In the event of an emergency shutdown or loss of power, utilizing the collection container 80 of KR698 would enable the waste to continue to exit the reactor pressure vessel without requiring power. 

Regarding claim 4, the above-described combination of KR870 with KR698 teaches all the elements of the parent claim. KR698 additionally teaches wherein the lower collection part (80) collects waste falling through the plurality of through-pipes (of KR870) from the inside of the nuclear reactor pressure vessel (of KR870). The skilled artisan would have been motivated to utilize the collection container of KR698 for the reasons described above in response to claim 1. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over above-combined KR870 and KR698 in further view of FR7133 (FR2698713A1). 
Regarding claim 2, the above-described combination of KR870 with KR698 teaches all the elements of the parent claim. Additionally, KR870 teaches wherein the suction unit (20) includes a plurality of inserts (52, 46 [there can be two separate tubes 46, bottom of page 3]) inserted into the nuclear reactor pressure vessel (2) through the plurality of through-pipes that are sucking members sucking the waste. 
KR870 doesn’t explicitly teach that the plurality of inserts are flexible.
FR713 does teach this. FR713 is in the same art area of suction units for cleaning waste out of the lower portions of nuclear reactor vessels and teaches (Figs. 1 and 2) a flexible insert (12) inserted through a suction pipe (3) that penetrates into the lower portion of a reactor vessel (1a). The skilled artisan would have been motivated to utilize the flexible property of the insert in order to easily adjust its length as needed (page 6, ll. 222-223) and wind it up for storage, unwinding it only the length desired (page 4, ll. 128-130). 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over above-combined KR870 and KR698 with FR713 in further view of Majarais (US 7,493,938) and Patenaude (US 4,595,419). 
Regarding claim 3, the above-described combination of KR870 and KR698 with FR713 teaches all the elements of the parent claim. Additionally, KR870 teaches wherein 17the plurality of inserts further include a radiation meter (“a system 54 for measuring the radioactivity level,” bottom of page 3) and a chemical injector (“water is injected into the conduit 48 by a pump,” top of page 4).
This combination does not explicitly teach a camera, a manipulator, a stirrer, an ultrasonic generator, and an air injector.
However, these are common tools used in nuclear reactor cleaning devices. 
Majarais is in the same art area of cleaning and suction devices for the bottom portions of vessels and teaches (Fig. 1A) an air injector (29, 60) and stirrer (50, 54). The skilled artisan would have been motivated to utilize these tools in order to blast air for assisting with the suction (col. 5, ll. 23-26; col. 7, ll. 62-67) and to provide agitation (col. 5, ll. 11-22; col. 7, ll. 62-67), both of which assist in the “transport [of] deposited media and debris toward the suction inlet,” abstract and see also col. 7, l. 62 – col. 8, l. 3. 
Patenaude is in the same art area of radioactive decontamination and teaches (Fig. 2) suctioning out the bottom of a vessel (24) using various common tools including a camera (“cameras,” col. 8, l. 2), a manipulator (robotic arms 34, 36), and an ultrasonic generator (“ultrasonic testing probes,” col. 8, ll. 1-2). The skilled artisan would have been motivated to utilize the camera in order to “ascertain the conditions within the [vessel],” col. 7, ll. 32-35. The skilled artisan would have been motivated to utilize the robotic manipulator in order to “perform the task of placing or moving an inspection 
Majarais and Patenaude each show that it is common in the art to attach various tools to multiple inserted tubes and manipulators so that numerous types of work can be performed without extracting the entire device every time to change the tool. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587. The examiner can normally be reached 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 see the attached 10-page Foreign Reference. 
        2 see the 10-page Foreign Reference in the file 12/29/2020. 
        3 see the attached 26-page Foreign Reference.